30 So. 3d 690 (2010)
Linda HUDAK, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 1D10-0262.
District Court of Appeal of Florida, First District.
March 25, 2010.
Linda Hudak, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Florida Unemployment Appeals Commission, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Raysor v. Raysor, 706 So. 2d 400 (Fla. 1st DCA 1998) (stating that the notice of appeal must be filed in the appropriate court within the appropriate time period and that mailing the notice within the time period is not sufficient).
WOLF, WEBSTER, and THOMAS, JJ., concur.